DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The reply filed on January 10, 2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Applicant did not elect a composition as requested. Specifically, applicant did not elect any additional refrigerant or refrigerants in addition to the iodocarbon. If applicant plans to amend the claims to recite specific percentages, election of a composition is required. If not, election of the additional refrigerant or refrigerants would be sufficient. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761